Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1 and 12
b.	Pending: 1-12
	Claim 12 has been amended.

Double Patenting
Claim 12 rejection under 37 CFR 1.75 as being a substantial duplicate of claim 1 is withdrawn pursuant to claim 12 amendment.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 12 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: “transition the first logic value of the deep power-down signal to a second logic value when recognizing that the command string is a deep power-down exit command string in the deep power-down mode so that the second peripheral circuit group provides the first voltage according to the deep power-down signal having the second logic value and the control device and the memory array enter the standby mode, wherein the first peripheral circuit group and the memory array are driven together by the first voltage in the standby mode, and the first peripheral circuit group and the memory array stop operating in the deep power-down mode”; for independent claim 1 and
“transition the first logic value of the deep power-down signal to a second logic value when recognizing that the command string is a deep power-down exit command string in the deep power-down mode so that the second peripheral circuit group provides the first voltage according to the deep power-down signal having the second logic value and the control device and the memory array enter the standby mode, wherein the first peripheral circuit group and the memory array are driven together by the first voltage in the standby mode, and the first peripheral circuit group and the memory array stop operating in the deep power-down mode, wherein the first peripheral circuit group comprises: an interface logic circuit, coupled to the input/output buffer, and configured to receive the command string through the input/output buffer; and an initialization register, coupled to the interface logic circuit, and configured to perform an initialization on the interface logic circuit”; for independent claim 12 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        7/25/2022